Title: To James Madison from James W. DePeyster and Company, 17 January 1805 (Abstract)
From: James W. DePeyster and Company
To: Madison, James


17 January 1805, New York. “A return of the power under cover of your Letter of the 11th. Instant has induced our Executeing a new one in favour of Doctor Saml L. Mitchell which we hope will prove sattisfactory, we certainly did not calculate on being so troublesome when we executed the first or it should not have been done. We merely proceeded according to Mercantile usages, not reflecting on the propriety, as comporting with the regularity of Buisaness of your Department.”
